Citation Nr: 1521123	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin disorders to include basal cell carcinoma, actinic keratosis, or seborrheic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's current skin condition is related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by a September 2011 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), VA and private treatment records, and a VA examination report.  

The Veteran was also afforded a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the symptoms and severity of his disability, as well as his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

The Veteran contends that his current skin condition is the result of exposure to herbicides while in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements   of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Basal cell carcinoma, seborrheic keratosis, and actinic keratosis are not disabilities included in the list of presumptive disabilities.  Id. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current skin disorder.  The Veteran was diagnosed with actinic keratosis in August 2011 and with seborrheic keratosis in September 2011, and those diagnoses were confirmed during the Veteran's December 2011 VA skin examination.  The Board notes that the Veteran has reported that in 2005 he was also diagnosed with basal cell carcinoma.  The Veteran had surgery to remove the cancer and there is no evidence to suggest a subsequent diagnosis of that condition during the appeal period.  Thus, the question becomes whether the Veteran's skin disabilities are related to his military service.

The Veteran's STRs indicate that at the time of his discharge from active duty, he had seborrheic dermatitis (dandruff), but are otherwise negative for complaints or findings of any other skin conditions, or skin cancer, in service.  

While the Veteran reports having a basal cell carcinoma growth removed from the crown of his head in 2005, the first medical evidence of record noting a diagnosis  of a skin disability is from April 2007.  Additionally, at his June 2014 hearing the Veteran reported that he first noticed his skin disorders in April 2007.

In December 2011 the Veteran was afforded a VA skin examination in connection with his claim for service connection.  Following a review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed skin disabilities are not related to his military service.  In support of the opinion, the examiner noted that actinic keratosis is very common, especially in fair skinned individuals which the Veteran was noted to be.  The examiner also noted that seborrheic keratosis is also an extremely common noncancerous skin growth, the exact cause of which is unknown but that the condition can run in families.  Furthermore, to the extent the Veteran had basal cell carcinoma during the course  of the appeal, the examiner noted that it too is a common condition and is thought  to be related to long term exposure to ultraviolet radiation from sunlight.  In this regard, the examiner noted that as a fair skinned Caucasian, the Veteran was more susceptible to this disease.  Ultimately, the examiner stated that there was no relationship between the Veteran's dandruff in service, and his current skin disabilities. 

After review of the record, the Board finds that the most probative evidence indicates the Veteran's current skin disabilities are not related to service.

Regarding the 2011 examination report, the Board notes that the Veteran has challenged the examiner's report that the Veteran had red hair.  The Veteran acknowledged having white hair currently, but that he previously had brown hair.  The Veteran showed the undersigned VLJ an older picture showing him with brown hair.  However, the Board notes that a VA primary care physician also identified the Veteran as having red hair in August 2011.  Thus, with two different physicians on two different days interpreting the Veteran's hair color as red suggests the Veteran's hair color may be classified as brown by some and as red or having a reddish tint by others.  In any event, the examiner did not provide a rationale based solely on the Veteran's hair color.  In fact, the examiner pointed to various other factors that could have led to the Veteran's skin disabilities including skin tone, family history, sun exposure, and the fact that the Veteran's skin disabilities are quite common among adults.  Moreover, the VA opinion was based on a review of the claims file, physical examination of the Veteran, and was supported by a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As such, the Board finds that the opinion is both competent and probative.  There is no medical opinion to the contrary.  

With regard to the Veteran's assertion that he was exposed to herbicide agents in service, his presence on land or inland waterways in Vietnam has not yet been established.  However, even assuming for the sake of argument that he was in Vietnam, his diagnosed skin conditions, including basal cell carcinoma, are not conditions presumptively linked to herbicide exposure, and service connection under 38 C.F.R. § 3.309(e) cannot be established.  

Moreover, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and nonmelanoma skin cancer (basal cell and squamous cell).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed.  Reg. 20308 (Apr. 11, 2014).  Thus, NAS has not found a link between basal cell carcinoma, actinic keratosis, or seborrheic keratosis and herbicide exposure, and  there is no medical evidence of record even suggesting such conditions are related to herbicide exposure.  

While the Veteran contends that his skin disabilities are related to his service, the Board notes that the diagnosis and etiology of basal cell carcinoma, seborrheic keratosis, and actinic keratosis require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the etiology of his skin disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not   to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current diagnosed skin disabilities is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  In this case, there is no competent evidence of the Veteran's current skin disabilities in service or cancer within one year following discharge from service, no competent evidence linking the Veteran's current skin disabilities to herbicide exposure, and no competent evidence suggesting the Veteran's skin disabilities are otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a skin disability is denied.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for a skin disorder, to include basal cell carcinoma, actinic keratosis, or seborrheic keratosis, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


